Citation Nr: 1825344	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-38 136A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

1. Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder, for accrued benefits or substitution purposes. 

2. Entitlement to total disability rating based on individual employability due to service-connected disabilities (TDIU), for accrued benefits or substitution purposes.


ATTORNEY FOR THE BOARD

Robert Batten, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1964 to May 1965, from April 1966 to October 1971, and from December 1990 to September 1991. The Veteran died in July 2017. Although it does not yet appear that the Veteran's surviving spouse has been appointed as the substitute appellant, which is discussed further in the remand below, the case caption lists her as the appellant. This is in order to keep the matter consistent with VA's internal case tracking database (VACOLS), which lists her as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The Board finds that an inferred claim for a TDIU in August 2015 must be included as part and parcel of his underlying claim for increased rating PTSD, rather than a separate claim for benefits. On this subject, the United States Court of Appeals for Veterans Claims (Court) has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Such is the case here, in that the matter of a TDIU is incidental to the already pending claim for increased initial rating for PTSD. Hence, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996); Rice, supra; see also August 2015 correspondence from Veteran's attorney.

In September 2017, the Veteran's surviving spouse requested that her appeal be advanced on docket because of financial hardship, at which time she provided evidence from her landlord that she was behind in rent. The Board hereby grants the motion. As such, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2017). 38 U.S.C. § 7107 (a)(2) (2012).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.

REMAND

The Board's review of the claims file reveals that additional AOJ action is warranted, prior to appellate consideration.

In January 2012, the RO granted service connection for the PTSD with a 30 percent disability rating, effective January 5, 2007. The Veteran filed a timely notice of disagreement with the assigned rating. In September 2014, the RO granted a 50 percent disability rating, effective January 5, 2007 for the Veteran's PTSD. As this was not a full grant of benefits and the Veteran did not withdraw the claim, the issue of an initial rating in excess of 50 percent for service-connected PTSD is still before the Board. AB v. Brown, 6 Vet. App. 35, 39 (1993). The appeal regarding this and the Veteran's TDIU claim remained pending at the time of his death.

As the Veteran died after October 10, 2008, the law permits a substitution of claimant when the original claimant dies during the pendency of the claim or appeal. See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010 (2017).

In August 2017, the Veteran's surviving spouse filed a timely VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child. This claims form is considered to include a request to substitute for claims pending before VA at the time of the Veteran's death. 38 U.S.C. § 5121A; 38 C.F.R. § 3.1010 (c)(2). The claims file does not reflect that the AOJ has made any substitution determination or informed the Veteran's surviving spouse about her rights to pursue the increased rating claims pending at the time of the Veteran's death as either a substitute claimant or as a claimant for accrued benefits. Rather, it appears as the only claim adjudicated was entitlement to a death pension. 

In Reliford v. McDonald, 27 Vet. App. 297 (2015), the Court explained that it is an appellant's right to choose whether she wishes to waive substitution when she files a claim for accrued benefits (i.e. VA Form 21-534). Id. at 304. As a substitute claimant, the claim remains that of the deceased Veteran. Evidence obtained following the Veteran's death must be considered, and VA must fulfill its duties to notify and assist the appellant. By contrast, as an accrued benefit claimant, the evidence is limited to the record on the date of the Veteran's death.

The request to substitute must be decided by the AOJ. See 38 C.F.R. § 3.1010 (e) (AOJ must decide in first instance all requests to substitute); Reliford, supra (declining to find harmless error where the appellant was not provided the opportunity to waive substitution). In this case, the Board finds that the Veteran's surviving spouse must be specifically notified about her rights to pursue these claims as either a substitute or an accrued benefits claimant and then following a response, the AOJ must make a substitution determination. Id. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran's surviving spouse and request clarification as to whether she is pursuing the claims of entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder and entitlement to a TDIU, for accrued benefits or substitution purposes. 

2. Once the Veteran's surviving spouse clarifies which option she wishes to pursue regarding these claims (i.e., for accrued benefits purposes or for substitution purposes) take appropriate action with respect to VA's duty to notify and assist to include notice of the substantive law and regulations and conduct any appropriate development. 

3. If the surviving spouse wishes to be a substitute claimant, the AOJ should formally determine whether she qualifies as a substitute claimant, and documentation of this determination must be associated with the electronic claims file. She must be notified of this decision and of her appellate rights.

4. After completing the above, and any other development deemed necessary, readjudicate the issues currently on appeal with consideration of all applicable laws and regulations. If any benefit sought on appeal remains denied, issue the appellant a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




